Citation Nr: 1733034	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  02-08 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for fractured left foot (claimed as broken ankle).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1971 to April 1973 and again from November 1973 to November 1976.  His military awards include a Combat Infantryman Badge and a Vietnam Service Medal with 2 Bronze Stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO, in relevant part, denied the Veteran's service connection claims for bilateral hearing loss and fractured left foot.  The Veteran disagreed with that decision and timely appealed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the May 2002 Statement of the Case (SOC) addressing the Veteran's claim, the Veteran submitted a Form 9, appealing his claim to the Board and requesting a Travel Board hearing.  See VA Form 9 dated July 9, 2002.

Review of the record reflects that the Veteran's appeal remained inactive until July 2014, when the Veteran inquired as to the status of his claim.  See Statements in Support of Claim dated May 13, 2014 and April 24, 2015; Report of General Information dated May 13, 2015.  Subsequent to the Veteran's inquiries, he was afforded VA examinations in relation to his claim.  The RO also issued a Supplemental Statement of the Case (SSOC) and certified the appeal to the Board.  However, to date, the Veteran has not been scheduled for a Board hearing.  As such, a remand of these matters is warranted to schedule the desired hearing with the Veteran's request.

Accordingly, the case is REMANDED for the following action:

The RO shall take all necessary action to schedule the Veteran for a Board hearing before a Veterans Law Judge at the earliest time permitted.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




